DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tane (US 2019/0232787) in view of Mikami (US 2020/0410469). All reference is to Tane  unless indicated otherwise.

Regarding Claim 1 (Original), Tane teaches an information displaying apparatus for a vehicle, the information displaying apparatus comprising: 
a translucent [¶0027, “A transmissive portion 91 is provided in a region of the hood member 90 facing the exit surface of the reflector array 50. A transparent coating such as tinting is applied to the inner surface of the transmissive portion 91. Through such coating, the transmissive portion 91 is a dark region that transmits the light emitted from the reflector array 50 while hiding the reflector array 50. By being covered with the transmissive portion 91, it is difficult for the driver D to visually recognize the reflector array 50”] cover panel [fig. 2 @91]; 
a display [fig. 2 @33, ¶0015, “The display panel 30 includes the screen display area 32 and an aerial display area 33 on the display surface 31”].that is placed in an erect position [construed as forming an angle with the surface] located on one side of the cover panel [fig. 2 @lower side of 91], and 
is configured to display vehicle information [¶0011, “In the aerial display device 100, as an example, information such as the traveling speed of the vehicle A, the remaining amount of fuel, route guidance or the like may be displayed”]; and 
an imaging optical element [fig. 2 @50] that is placed beside the display [fig. 2 @32], along a surface of the cover panel [lower side of fig. 2 @91], 
the surface [lower side of fig. 2 @91] being on the one side [lower] of the cover panel [fig. 2 @91], and
is configured to form a real image of a screen of the display as a floating image [¶0017, “The aerial display area 33 emits the light of the image formed as the aerial display image 60 toward the front direction FD”] in a region located on the other side of the cover panel [60 is formed in a region above the upper side of cover panel 91]
Tane does not teach an imaging optical element [fig. 3B @AIP] that is placed beside a display [fig. 3B @112] along a surface parallel to the display surface [fig. 3B illustrates AIP is placed beside 112 in the extending direction of 112] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to position an optical element beside a display device cover panel, as taught by Mikami, into the information displaying device for a vehicle, taught by Tane, in order to control the inclination angle between the optical element and the display device by the connection to the cover panel thereby controlling the orientation of an aerial image formed above the cover panel.

Regarding Claim 2 (Original), Tane in view of Mikami teaches the information displaying apparatus for a vehicle according to Claim 1, wherein 
the cover panel [fig. 2 @91] is attached to an instrument panel [¶0027, “Due to such a coating, the texture of the outer surface of the hood member 90 is matched to the texture of the outer surface of the instrument panel”] installed in a front region [fig. 2 @ SW illustrates a cover panel is located forward in a vehicle cabin] of a vehicle cabin; 
the display [fig. 2 @33] is attached to the cover panel [fig. 2 @91] on an interior side of the instrument panel [fig. 2 illustrates the claimed structure]; 
the imaging optical element [fig. 2 @50] is placed on the cover panel [fig. 2 @91] adjacent to the display [fig. 2 @33] on a vehicle front side of the display on the interior side of the instrument panel [fig. 2 illustrates the claimed structure]; and 
the screen of the display is displayed as the real image that is converged through the cover panel into the floating image [fig. 2 @60] between the imaging optical element [fig. 2 @50] and a viewer [fig. 2 @D] on an exterior side of the instrument panel.

Regarding Claim 3 (Original), Tane in view of Mikami teaches the information displaying apparatus for a vehicle according to Claim 2, wherein 
a first set of the display [fig. 2 @33] and the imaging optical element [fig. 2 @50] is attached to the cover panel [fig. 2 @91] on the interior side of the instrument panel [fig. 2 illustrates the claimed structure]
Tane in view of Mikami does not teach a second set of the display and the imaging optical element is attached to the cover panel on the interior side of the instrument panel
The claimed invention comprises the display apparatus taught by Tane in view of Mikami combined with duplicate set of the display apparatus taught by Tane in view of Mikami. The result of incorporating a second set of display apparatus is to generate a second floating image in addition to the first floating image taught by Tane in view of Mikami which is the expected from the duplication of a display apparatus that produces a floating image.
MPEP 2144.04 teaches “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a duplicate of the display apparatus taught by Tane in view of Mikami to the display apparatus taught by tame in view of Mikami in order to display a second floating image above the vehicle instrument panel.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tane in view of Mikami and Borden (US 2016/0157712). All reference is to Tane unless indicated otherwise.

Regarding Claim 4 (Original), Tane in view of Mikami teaches the information displaying apparatus for a vehicle according to Claim 1, wherein 
the cover panel [fig. 2 @91] is composed of a coated resin molding [¶0027, “The hood member 90 is formed of a light-transmitting resin material in a curved plate shape. The hood member 90 has a dark color such as black or dark gray as a whole … A transmissive portion 91 is provided in a region of the hood member 90 facing the exit surface of the reflector array 50. A transparent coating such as tinting is applied to the inner surface of the transmissive portion 91. Through such coating, the transmissive portion 91 is a dark region that transmits the light emitted from the reflector array 50 while hiding the reflector array 50”]
Tane in view of Mikami does not teach the coating is a smoky-colored tint
Borden teaches a coating is a smoky-colored tint [¶0032, “a material used for the housing 102 can be opaque or coated to suppress transmission of light through the housing 102. For example, the housing can be fabricated using a dyed or non-transmissive material as black or smoky-colored plastic”]
 Before the application was filed it would have been obvious to one of ordinary skill in the art to use a smoky-colored tint to reduce the transmission of light through a cover panel, as taught by Borden, into the information displaying device for a vehicle, taught by Tane in view of Mikami, in order to transmit light through the cover panel while hiding the components located below the cover panel. 

Regarding Claims 5 and 6 (Original), Tane in view of Mikami teaches the information displaying apparatus for a vehicle according to Claim 2 and Claim 3, wherein 
the cover panel [fig. 2 @91] is composed of a coated resin molding [¶0027, “The hood member 90 is formed of a light-transmitting resin material in a curved plate shape. The hood member 90 has a dark color such as black or dark gray as a whole … A transmissive portion 91 is provided in a region of the hood member 90 facing the exit surface of the reflector array 50. A transparent coating such as tinting is applied to the inner surface of the transmissive portion 91. Through such coating, the transmissive portion 91 is a dark region that transmits the light emitted from the reflector array 50 while hiding the reflector array 50”]
Tane in view of Mikami does not teach the coating is a smoky-colored tint
Borden teaches a coating is a smoky-colored tint [¶0032, “a material used for the housing 102 can be opaque or coated to suppress transmission of light through the housing 102. For example, the housing can be fabricated using a dyed or non-transmissive material as black or smoky-colored plastic”]
 Before the application was filed it would have been obvious to one of ordinary skill in the art to use a smoky-colored tint to reduce the transmission of light through a cover panel, as taught by Borden, into the information displaying device for a vehicle, taught by Tane in view of Mikami, in order to transmit light through the cover panel while hiding the components located below the cover panel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/           Examiner, Art Unit 2694